DETAILED ACTION
This is in response to application filed on 7/22/2019 in which claims 1-23 were presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1-- depicted in Figs. 4A-11B
Species 2--depicted in Figs. 14A-14E
If Applicant selects Species 1 above, Applicant is required to further elect one of the following:
Subspecies A-- depicted in Figs. 4A-6D
		Subspecies B-- depicted in Figs. 7A-8B
		Subspecies C -- depicted in Figs. 9A-11B
If Applicant selects Species 2 above, Applicant is required to further elect one of the following:
Subspecies D-- depicted in Fig. 14A
Subspecies E-- depicted in Fig. 14B
Subspecies F-- depicted in Figs. 14C-E
The species are independent or distinct because:
Species 1 illustrates apertures and/or elevated lines in finger zones
Species 2 illustrates apertures and/or elevated lines in the webbing
Furthermore: 
Subspecies A illustrates apertures in the finger zones
Subspecies B illustrates elevated lines in the finger zones
Subspecies C illustrates the combination of apertures and elevated lines in the finger zones
Subspecies D illustrates apertures in the webbing
Subspecies E illustrates elevated lines in the webbing
Subspecies F illustrates the combination of apertures and elevated lines in the webbing
In addition, these species/subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/subspecies, or a single grouping of patentably indistinct species/subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 16-19 are generic.
There is a search and/or examination burden for the patentably distinct species/subspecies as set forth above because at least the following reason(s) apply:  

(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/subspecies requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species/subspecies or grouping of patentably indistinct species/subspecies.
Should applicant traverse on the ground that the species/subspecies, or groupings of patentably indistinct species/subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Dan Altman on 10/30/2020 a provisional election was made without traverse to prosecute the invention of Species 1, Subspecies B.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-7, 12-15, 20-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Pending confirmation, it is unclear whether Claim 10 has been illustrated in the elected embodiment; see 112(b) rejection below for further explanation
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 7/22/2019 has been considered by the examiner.
Specification
The abstract of the disclosure is objected to because of the following:
The last sentence ends with two periods
Extra text is found at the bottom of the abstract “30308858”; removal is requested
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Page 1 “leather hide is cutting out to individual pieces” should read “leather hide is cut out into individual pieces”
Page 3 “ball grove” should be “ball glove”
Page 4 “finger crouches” should be “finger crotches”
Page 4 “ball grove” should be “ball glove”
Page 6 description for Fig. 5b has an extra space between “of” and “back side skin”
Page 7 description for Fig. 13 “Fig.13is” is missing a space
Page 7 paragraph regarding Figs. 5a and 5b--“Addition to the apertures 17” should read “In addition to the apertures 17”
Page 8 “finger crouches” should be “finger crotches”
Page 8 “ball grove” should be “ball glove”
Page 8 “As indicated in Fig. 7,” needs review as to whether it should read “As indicated in Fig. 7A and 7B” as there is no Fig. 7
Page 8 paragraph regarding Fig. 7B--“Addition to the elevated lines 18” should read “In addition to the elevated lines 18”
Page 8 “the back side skin may further comprise openings 16 in hinge zones 14, 15, which extend from base of the little finger section 8 and the thumb section 9 toward the proximate end of the ball glove 1 and vicinity of finger crotches between the index finger section 5 and the middle finger section 6” needs review; is vicinity referring to the extent or is it referring to another location of openings 16?  It is unclear whether a term may be missing before “vicinity” such as “in” or “the”
Page 9 “finger crouches” should read “finger crotches”
Page 9 “ball grove” should read “ball glove”
Page 11 “ball grove” should read “ball glove”
Appropriate correction is required.
Claim Objections
Claim(s) 1, 3, 4, 9, 10, 19 is/are objected to because of the following informalities: 
 Claim 1 Line 2 is missing a comma at the end
Claim 3 Line 5 “finger crouches” should read “finger crotches”
Claim 3 Line 6 “ball grove” Should read “ball glove”
Claim 4 Line 1 should read “back side skin comprises”
For proper antecedent basis--
Claim 9 Line 2 should read “the elevated lines”
If not related to “elevated lines” in Claim 2, 112(b) rejection may be in order
Claim 9 Lines 2-3 “ball grove” should read “ball glove”
Claim 10 Line 2 “ball grove” should read “ball glove”
For proper antecedent basis--
Claim 19 Line 1 should read the webbing”
If not related to “webbing” in Claim 1, 112(b) rejection may be in order
Claim 19 “webbing comprises” is suggested
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 3 and 10 is/are rejected under U.S.C. 112(b).
The term “back side skin further comprising openings in hinge zones and in vicinity of finger crotches between the index finger section and the middle finger section, the middle finger section and the ring finger section, and the ring finger section and the little finger section” in Claim 3 Lines 1-4 is unclear and therefore renders the claim indefinite, where recitation after the term “between” in Lines 2-4 will be referred to as “A” in this rejection.  Especially as the antecedent basis for this claim in the specification on page 8 currently has objections and does not further clarify, the recitation in the claim is unclear.  It is unclear whether applicant means: 1) there are openings in hinge zones and openings in a vicinity of finger crotches, where finger crotches are defined as being between A; or 2) there are openings in the hinge zones and openings in a vicinity of finger crotches, wherein the openings in a vicinity of finger crotches are between A; or 3) some other interpretation.  
The term “back side skin comprises the elevated lines extending from a base of respective finger sections to a distal end of the ball glove and the elevated lines extending in a direction perpendicular to an extending direction of respective finger section” in Claim 10 is unclear and therefore renders the claim indefinite.  Currently, Claim 10 reads as though 1) an individual elevated line of the plurality of elevated lines can both extend from a base to a distal end and also extend in a direction perpendicular to the finger section’s extending direction. However, it is unclear whether the claim is meant to be interpreted 2) that the elevated lines established in Claim 8, on which Claim 10 depends, can be 1) either extending from a base to a distal end or perpendicular to a finger section’s extending direction.  As such, it is unclear whether this claim is meant to be directed to elected embodiment including Fig. 7A (interpretation 1) or to a non-elected embodiment including Figs. 10 and 11 (interpretation 2) and should be withdrawn.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 8-11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, Claim 8 recites “back side skin comprises the elevated lines in the finger zone”; however, Claim 2 already indicated that elevated lines would be on the back side skin in the finger zone.  As such, Claim 8 does not further narrow from Claim 2 in the embodiment elected.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US Publication 2015/0352428).
Regarding Claim 1, Aoki teaches a ball glove (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Aoki Claim 1; see also Figs. 5, 6A, 6B; [0034] “ball glove 1”)
a palm side skin forming a front wall of the glove (see Aoki Claim 1; see also Figs. 5 and 10; [0034] “palm side skin 2”),
a back side skin forming a back wall of the glove and comprising a finger zone having a plurality of fingers sections including an index finger section, a middle finger section, a ring finger section, a little finger section, and a thumb section (see Aoki Claim 1; see also Figs. 6 and 10; [0034] “back side skin 6”),
a webbing coupled to the index finger section and the thumb section (see Aoki Claim 1; see also see Fig. 5; [0034] “webbing 22”),
a back lining secured to the back side skin (see Aoki Claim 1; see Fig. 10; [0035] “back lining 46”), and
a palm lining secured to the palm side skin (see Aoki Claim 1; see Fig. 10; [0035] "palm lining 34…is secured to the palm side skin"),
wherein the back side skin is composed of a one-piece pre-formed member (see Figs. 6A and 10 for one-piece member; where the back side skin is one-piece at least upon assembly, if not as already illustrated; where Aoki illustrates a formed member which meets the structural limitations in the claims and performs the functions as recited such as being capable of being pre-formed; the recitation “pre-formed” is further being treated as a product-by-process limitation. Therefore, even if Aoki results in different structural characteristics of the end product than other assembly methods, it still would have been prima facie obvious at the time the invention was made to use a “pre-formed” method as claimed since such a manufacturing process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2015/0352428), as applied to Claim(s) 1 above, in view of Shinagawa et al (USPN 3882548), herein Shinagawa.
Regarding Claim 2, Aoki teaches all the claimed limitations as discussed above in Claim 1.
Aoki does not explicitly teach apertures, elevated lines formed on the back side skin, or combination thereof, in the finger zone.

Shinagawa teaches apertures, elevated lines formed on the back side skin, or combination thereof, in the finger zone (see Figs. 1 and 2, where 2 shows elevated; Col. 1 Lines 49-50; 53-54 "secured on the back surface of each finger portion is a pad 2 of a soft material…pad 2 on each finger portion is formed on its upper surface with a central longitudinal groove 3”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with the elevated lines of Shinagawa to protect the user from injury (Col. 1 Lines 7-8).
Regarding Claim 8, modified Aoki teaches all the claimed limitations as discussed above in Claim 2.
Shinagawa further teaches wherein the back side skin comprises the elevated lines in the finger zone (see Fig. 1).
Regarding Claim 9, modified Aoki teaches all the claimed limitations as discussed above in Claim 8.
Shinagawa further teaches wherein each finger section comprises at least one of the elevated lines extending from a base of respective finger sections to a distal end of the ball glove (see Fig. 1).
Regarding Claim 10, modified Aoki teaches all the claimed limitations as discussed above in Claim 8.
Shinagawa further teaches wherein the back side skin comprises the elevated lines extending from a base of respective finger sections to a distal end of the ball glove (see Fig. 1)
and the elevated lines extending in a direction perpendicular to an extending direction of respective finger sections (see Fig. 1; Col. 2 Lines 1-4 “each pad 2 is additionally provided…with a plurality of grooves 5 extending transversely”; as grooves 5 extend transversely, so do sections of the pad 2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with the perpendicular sections of Shinagawa to help decrease any bending resistance (Col. 2 Line 4).
Regarding Claim 11, modified Aoki teaches all the claimed limitations as discussed above in Claim 8.
Shinagawa further teaches wherein the elevated lines are spiked (sections (see Fig. 1; Col. 2 Lines 1-4 “each pad 2 is additionally provided…with a plurality of grooves 5 extending transversely”; as grooves 5 extend transversely, so do sections of the pad 2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Aoki with the spiked sections of Shinagawa to help decrease any bending resistance while also protecting the user from injury (Col. 2 Line 4).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2015/0352428) in view of Shinagawa et al (USPN 3882548), herein Shinagawa, as applied to Claim(s) 2, 8-11 above, further in view of Bevier (USPN 7000257).
Regarding Claim 3, modified Aoki teaches all the claimed limitations as discussed above in Claim 2.
Aoki does not explicitly teach wherein the back side skin further comprising openings in hinge zones and in vicinity of finger crotches between the index finger section and the middle finger section, the middle finger section and the ring finger section, and the ring finger section and the little finger section, and
wherein the openings in the vicinity of finger crotches extend toward a proximal end of the ball glove.

Bevier teaches wherein the back side skin further comprising openings in hinge zones and in vicinity of finger crotches between the index finger section and the middle finger section, the middle finger section and the ring finger section, and the ring finger section and the little finger section (see annotated Fig. 1 below, at least for hinge zones; Col. 3 Line 66-Col. 4 Line 2; "material elements 21 and 22 cooperatively define seven apertures 26...and third material element 23 is exposed through the various apertures 26";  Col. 6 Lines 52-54 "seam 20...corresponds with a back surface of the hand"; where apertures 26 are in the vicinity of the various finger crotches as defined; see also annotated Fig. 1 belong where individual apertures 26 exist in the vicinity of the locations recited), and
wherein the openings in the vicinity of finger crotches extend toward a proximal end of the ball glove (see Fig. 1, where proximal end is where 13 is annotated).

    PNG
    media_image1.png
    812
    569
    media_image1.png
    Greyscale

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2015/0352428), as applied to Claim(s) 1 above, in view of Desjardins et al (US Publication 2007/0245451), herein Desjardins.
Regarding Claim 16, Aoki teaches all the claimed limitations as discussed above in Claim 1.
Aoki does not explicitly teach a plurality of fourchettes to join the palm side skin and the back side skin,
wherein each fourchette is displaced between respective finger sections.

Desjardins teaches a plurality of fourchettes to join the palm side skin and the back side skin (see Figs. 1 and 3; [0017] "glove 10 generally comprises…outer or dorsal padded side 14 and an opposed inner palm side 12"; [0019] "inner palm side 12...includes an inner palm surface 24...inner palm surface 24 includes...digit palm portions 28 disposed on the inner palm side of each of the fingers 18"; [0027] "side gussets 40 extending between the inner digit palm portions 28 and the opposed outer padded sides 21"),
wherein each fourchette is displaced between respective finger sections (see Figs. 2-4 for between respective finger sections; [0017] "glove 10…includes four finger portions 18"; [0027] "each of the fingers 18 define opposed side gussets 40…side gussets 40 extends the full length of each of the fingers 18, from an innermost end 44 to the outer distal tips 19 of the fingers...end portions of the gussets 40 (i.e. at the tips of the fingers)").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with the fourchettes of Desjardins as it is known in the art to provide fourchettes for a better fit of a glove (see extrinsic evidence Hochmuth USPN 10376003).
Regarding Claim 17, modified Aoki teaches all the claimed limitations as discussed above in Claim 16.
Desjardins further teaches wherein respective fourchettes displaced between the index finger section and the middle finger section, the middle finger section and the ring finger section, and the ring finger section and the little finger section are in substantially U-shape (see Figs. 2 and 4 for between finger sections; see Figs. 2 and 3 for substantially U-shape),
and the one displaced between the thumb section and the index finger section is in substantially channel shape (see Fig. 2 for substantially channel).
Regarding Claim 18, modified Aoki teaches all the claimed limitations as discussed above in Claim 16.
Desjardins further teaches wherein each of fourchettes comprises an opening ([0027] "side gussets 40 include a mesh material 42…mesh material 42 of the side gussets 40 extends the full length of each of the fingers…the end portions of the gussets 40 (i.e. at the tips of the fingers) may also be composed of the mesh material 42, as best seen in Fig. 3", where it is known in the art that mesh comprises a plurality of openings ([0022])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with fourchette openings of Desjardins in order to provide breathability to ensure good airflow ([0027]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2015/0352428), as applied to Claim(s) 1 above, further in view of Clevenhagen (USPN 4908880).
Regarding Claim 19, Aoki teaches all the claimed limitations as discussed above in Claim 1.
Aoki teaches wherein webbing comprising a one piece pre-formed web (see 5 for one-piece member; [0034] “webbing 22”, where it is on-piece at least upon assembly; as 22 is a webbing, it is a web; Aoki teaches the web which meets the structural limitations in the claims and performs the functions as recited such as being capable of being pre-formed; the recitation “pre-formed” is further being treated as a product-by-process limitation. Therefore, even if Aoki results in different structural characteristics of the end product than other assembly methods, it still would have been prima facie obvious at the time the invention was made to use a “pre-formed” method as claimed since such a manufacturing process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).

Aoki does not explicitly teach wherein webbing comprising a one piece pre-formed web laminated to a leather web part.

Clevenhagen teaches wherein webbing comprising a one piece pre-formed web laminated to a leather web part (see Figs. 1 and 3; Col. 2 Lines 36- 39 "web 36 comprises two outer plies 42 and 44 of a supple, flexible material such as leather...inner resilient ply 46 is sandwiched between"; Col. 2 Lines 43-44 "inner play 46 may be…mesh, for example...nylon micro mesh"; the recitation “laminated to” is further being treated as a product-by-process limitation. Therefore, even if Clevenhagen’s sandwiching results in different structural characteristics of the end product than lamination methods, it still would have been prima facie obvious at the time the invention was made to a lamination method as claimed since such an assembly process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art; see also extrinsic evidence Sullivan US Publication 2002/0103046 and extrinsic evidence Purcell et al US Publication 2017/0233943 where it is known in the art to laminate layers, especially of leather).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki’s webbing with the webbing structure of Clevenhagen to both absorb impact force and to temper the resilience of the web such as to prevent objects bouncing out of the glove (Col. 1 Lines 45-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Dueck et al (USPN 10245498) and Nascimento et al (USPN 7882567) directed to a ball glove; Heinze et al (DE 2456289), Safford (US Publication 2019/0357612), James Carr (US Publication 2008/0092262), Tanda (JP 2006/225782), Takagi et al (USPN 10506836) directed to elevated lines; Perreira (US Publication 2017/0050104), Smith (USPN 4416026), Kimura and Takahara (WO 2005/107506), Jones et al (USPN 10327485) directed to openings in hinge zones and in vicinity of finger crotches; Wedge Jr (USPN 5409447) and Lemieux (US Publication 2019/0015728) directed to elevated lines and openings in hinge zones and in vicinity of finger crotches; Kirchner (US Publication 2012/0079641), Getting, Jonas, and Titan (FR 1179448) directed to perpendicular elevated lines; Schwanke et al (US Publication 2019/0091547) directed to fourchettes; Hewitt et al (US Publication 2014/0259257) directed to webbing of web coupled to web.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732